11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT


In the interest of L.O., a child,                * From the 29th District Court
                                                   of Palo Pinto County,
                                                   Trial Court No. C47271.

No. 11-17-00237-CV                               * January 11, 2018

                                                 * Per Curiam Memorandum Opinion
                                                   (Panel consists of: Willson, J.,
                                                   Bailey, J. and Wright, S.C.J., sitting
                                                   by assignment)

   This court has considered Appellant’s unopposed motion to dismiss this appeal
and concludes that the motion should be granted. Therefore, in accordance with
this court’s opinion, the appeal is dismissed.